GROVER SELLERS             AWVI-IN   II.T?FXAS
ARORNICX nlsnmaar.
                                                          This Opinion over- )
                                                    lrules Opinion *o-5006 in)
                                                    (80 far 88 it conflicts. )


 Honorable Geo. H, Sheppard
 Com$rcller of Public Accounts
 Austin, Texas

 Dear Mr. Sheppard:                    Opinion No. O-6449
                                       Rer Vhether under the terms of either
                                       H. B. No. 176 of the 48th Legislature or
                                       H.B. No. 9 of the 49th Legislature, the
                                       unexpanded balances of the amount appro-
                                       priated for the fiscal year 1943-1944 may
                                       be oarried forward into the year 1944-1945
                                       and applied to salaries, transportation,
                                       etc., accruing during that fiscal year-.

          Your request for an opinion upon the above subject matter is in part
 a.8followsr

 "Please refer to your opinion nmber O-6193 interpretation of H. B. 3. As
 stated in our previous question, there is an unexpended balance of the appro-
 priation for the fiscal year 1943-1944 in the amount of #1,184,655. Senate
 Bill 176 48th Lezisla'mre appropriates $9,800,000 for the fiscal year 1944-
 1945. House Bill 3, 49th Legislature appropriates $1,575,082 for the fiscal
 year 1944-1945. Please tell us whether or not the unexpended balance of the
 amount appropriated for the fiscal year 1943-1944 may be carried forward in-
 to the year 1944-1945 and applied to salaries, transportation, etc., accru-
 ing during the fiscal year 1944-1945, under the terms of either SB 176 or
 RB3.a

          Article 13 of House Bill No. 176, Chapter 373, of the 48th Legisla-
 ture, Regular Session, in its entirety is as follows:

 "Section 1. Appropriation. For the purpose of promoting the equalization
 of educational opportunities afforded by the State of Texas, to all enumer-
 ated scholastics within the State as herein provided, and for the purpose
 hereinabove set out, there is hereby appropriated cut of the General Revenue
 F'undof the State of Texas, not otherwise appropriated, the sm of Nine
 IlillionEight Kundred Thirty Thousand, Nine Hundred and Ninety Dollars
 ($9,630,990) for the school year ending August 31, 1944, and Nine Million
 Eight Hundred Thirty Thousand, Nine Hundred and Ninety Dcllas ($9,830,990)
 for the school year ending August 31, 1945, or so much thereof as may be
 necessary for the biennium ending August 31, 1945, to be allocated and
 expended under the provisions of this Act by the State Bepar'ment of Educa-
 tion and under the supervision of the Legislative Accountant.
                                                                 .




Hon. Gee. H. Sheppard, page 2 (O-6449)



"Sec. 2. Allocation. It is hereby specifically provided that out of the
money appropriated for each school year of the biennium the sume of Five
Million Three Hundred Seventy-eight Thousand, Four Bundred and Twenty
Dollars (#5,378,420) is hereby set aside for Salary Aid; Nine Hundred and
Twenty Thousand Dollars ($920,000) for High School Tuition; Three Million
Four Hundred and Forty Thousand Dollars ($3,440,000) for Transportation Aidl
Seventy One Thousand Three Hundred and Seventy Dollars ($71,370) for the
administration of this Act as provided herein; Tvmnty-one Thousand and Two
Hundred Dollars ($21,200) for the expenses of the Legislative Committee,
the salary of the Legislative Accountant, and for such other and necessary
expenses incident to the duties of the Legislative Accountant. Such Legis-
lative Accountant shall be paid a salary of not more than Four Thousand and
Two Hundred Dollars ($4,200&O) per year out of the SD hsreby allocated.
Any unexpended balance under either of the above allocations at the end of
the first year ofthe biennium shall be transferred by order of the State
Superintendent of Public Instruction and the approval of the Legislative
Accountant to any allooation herein created and set up."

           House Bill Xc. 3, Chapter 3 of the 49th Legislature, bggular Szasion
amends   Section 2 of this Article and reads as follows:

"Section 2. Allooation. It is hereby specificalljr.providedthat out of the
money appropriated for t he school year of X944-1945 the sum of Nine Million
One Hundred Ninety-one Thousand Dollars ($9,191,000.00) is hereby set aside
for Salary Aid; ThreeMillion Seven Hundred Sixty-tbreee:housand Dollars
(#3,763,000.00) for Transportation Aid: Six Hundred Eighty Thousand Dollars
(#680,000.00) for High School Tuition; Seventy-one Thousand Three Hundred
and Seventy IkJlzrs ($71,370.00) for the administration of this Act as pro-
vided herein; Twenty-one Thousand and Two Hundred Dollars ($21,200.00) fop
                                           the salary of the Legislative
the expenses of the Legislative (lonrmittee,
Accountant, and for such other and necessary expenses incident to the duties
of the Legislative Accountant. Such Legislative Accountant shall be paid a
salary of not Ioorethan Four Thousand Tw Hundred Dollars ($4,200.00) per
year out of the sum hereby allocated. Any unexpended balance under either
of the above allocations at the end of either year of the biennium may be
transferred by order of the State Superintendent of Public Instruction md
the approval of the Legislative Accountant to any allocation herein created
and set up."

         The answer to your inquiry involves ? con,structionof Section 2,
as it originally existed under House Bill 176, and the amended Section 2,
as it now exists under House Bill No. 3.

         The final paragraph of Section 2 of House Bill 176, as till be
seen from the first above quotation, deals with "Any unexpended balance"
of allocations at the end of the first year of the biennia.   It made no
similar provision for any unexpsnded balance of allocations for the second
year of the biennia.

         Section 2, as amended by House Bill 3 ofthe    49th Legislature, in
the last paragraph provides:
 Hon. Gee. H. Sheppard, page 3 (O-6449)



 "An  unex ended balance under either ---
                                      of'the above allocations ---
                                                               at the end
 d.+
 of elt er year ofthe 'biennilrmmay be transferred by order of the State
 EperintendenZ 3 Public Instruction and the approval of the Legislatuve
 Accountant to any allocation herein created Fmd set up." (E@phasis ours)

           Now, it is needless to say Section 2 of House Ed11 176 wasthe sole
 controlling pmvision upon your question posed while it continued in exist-
 ence. After the effective date of busa Bill No. 3, Sec. 2, as there amend-
 ed, became and oontinuas to be the sole statutory provision-for our guidance.
 Moreover,  Section 2 as amended is yet a part and Farce1 of house E%ll 176,
 PS thus amended.

          It is the opinion of this department that the final provision of
 Section   2
           of Artible 13 is clear and unambiguous and requires that your
 question be answered in the affirmative.

          The language "any unexpanded balanoe under either of the above
 allocations," means suoh balances of allocations specifically made "above"
 in that amendment. The language "at the end of either year of the bisnni-
 um" could not mean other than such balances at the end of the first fisoal
 year and liksqise those at the end of the second fiscal year of the bisnni-
 UIl.

           Of course, any unexpended balance of allocations contained in Set-
  tion 2 of &use Bill No. 176 at the end of the first year of the biennium,
  which had tisentransferred by the order of the StateSupsrintsndent of
  Public Instruction and the approval of the Legislative Accountant prior to
  the effeative date of the amendment of House Bill No. 3, would be effective,
  and such transferred funds would no longer ba the "unexpended balances"
, contemplated by the Act. House Bill No. 3 became efrectiva February 5, 1945.
           ,,
           The oon$truction we have given the statute comports with the elemsn-
  tary rules of statutory construction. In 39 Tex. Jur., p. 219, it is said8

  "In accordance with what has already been said, when the language of a stat-
  ute is unambiguous, and its meaning is clear, the statute will be construed
  and given effeot according to its terms. In such a ease, the court is not
  concerned with the policy or wisdom of the Act, nor with the probability
  that its operation will entail dianstrous or mischievous results."

           In the present case there is nothing to suggest t$pt the result of
  such interpretation of a statute in this instance will en&l   disaster or
  bring about mischievous results whatsoever, but on the contrary its tenden-
  oy is to support a clearly stated policy contained in original Section 2 --
  that is, to authorize the supplementing of specific allocations from unex-
  pcnded balances of other specific allocations in the Appropriation Act.
                                                                     - .




Hon. Geo. H. Sheppard, page 4 (O-6449)



         Opinion No. O-5006 addressed to the State Board of Education is
overrruled insofar as it conflicts with this opinion.

                                             Very truly yours

                                         ATTORNEX GENERU   OF TEUS


                                              By /s/Otis   Speer

                                                     Ocie Speer
                                                      Assistant
APPROVED MAY 16 1945
/s/ GROWR SELLERS
ATTORNEY GENLRAL OF TEXAS


OS-MR8egw                             This Opinion considered and
                                      approved in limited conference.